Citation Nr: 1633624	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
	
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, with confirmed service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The Veteran presently resides in the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida, and it is the Agency of Original Jurisdiction (AOJ).

The Veteran and his spouse testified at a Travel Board hearing in October 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this issue was before the Board in February 2013, it was remanded for further development.

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Following its review of the record, the Board has determined that further action by the originating agency is required before the Board decides the appeal.

In April 2013, the Veteran underwent a VA neck examination.  Regarding the Veteran's cervical spine, the VA examiner reported initial and repetitive-use range of motion measurements for flexion, extension, right and left lateral flexion, and right and left lateral rotation.  Although the examiner found no objective evidence of painful motion during the testing, the Veteran specifically indicated that he receives treatment at the pain clinic with epidural injections, that he lives with the pain every day, and that "some days are worse than others."



In a recent decision, the U. S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016)

In this case, the April 2013 VA examiner did not report the results of all required range of motion tests.  The Board further observes that more than three years have passed since the April 2013 VA examination.  Accordingly, further development to afford the Veteran an adequate VA examination to determine the degree of severity of his service-connected osteoarthritis of the cervical spine is required.  In addition, while this case is in remand status, development to obtain any outstanding records pertinent to the claim should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected osteoarthritis of the cervical spine.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.   

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




